Citation Nr: 0517455	
Decision Date: 06/27/05    Archive Date: 07/07/05

DOCKET NO.  05-03 309	)	DATE
	)
	)


THE ISSUES


1.  Whether the October 2, 1985, Board of Veterans' Appeals 
decision denying service connection for a chronic psychiatric 
disorder to include paranoid schizophrenia was clearly and 
unmistakably erroneous.  

2.  Whether the October 3, 1986, Board of Veterans' Appeals 
decision denying service connection for a chronic psychiatric 
disorder to include paranoid schizophrenia was clearly and 
unmistakably erroneous.  


REPRESENTATION

Moving party represented by:  John F. Cameron, Attorney


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The veteran had active service from April 1982 to April 1983.  

For the reasons and bases discussed below, the issue of 
whether the October 2, 1985, Board of Veterans' Appeals 
(Board) decision denying service connection for a chronic 
psychiatric disorder to include paranoid schizophrenia was 
clearly and unmistakably erroneous is DISMISSED.  The Board 
finds that the October 3, 1986, Board decision denying 
service connection for a chronic psychiatric disorder to 
include paranoid schizophrenia was clearly and unmistakably 
erroneous and the benefits sought on appeal are GRANTED.  


FINDINGS OF FACT

1.  An October 2, 1985, Board decision denied service 
connection for a chronic psychiatric disorder to include 
paranoid schizophrenia.  

2.  In March 1986, the Chairman of the Board granted the 
veteran's Motion for Reconsideration of the October 2, 1985, 
Board decision.

3.  An October 3, 1986, Board decision denied service 
connection for a chronic psychiatric disorder to include 
paranoid schizophrenia.  

4.  The evidence before the Board in October 1986 indicated 
that the veteran exhibited no psychiatric abnormalities at 
his physical examination for service entrance and did not 
clearly and unmistakably establish that his paranoid 
schizophrenia existed prior to service.  


CONCLUSIONS OF LAW

1.  The issue of whether the October 2, 1985, Board decision 
denying service 


connection for a chronic psychiatric disorder to include 
paranoid schizophrenia is moot.  38 U.S.C.A. § 7105(d)(5) 
(West 2002).  

2.  The Board committed clear and unmistakable error in its 
October 3, 1986, decision denying service connection for a 
chronic psychiatric disorder to include paranoid 
schizophrenia.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. 
§§ 20.1400, 20.1403 (2004); 38 U.S.C. §§ 301, 311, 312, 313, 
331, 337 (1986); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(1986).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Historical Review

The report of the veteran's March 1982 physical examination 
for service entrance states that the veteran denied having 
ever experienced "nervous trouble of any sort."  The 
military examiner identified no psychiatric abnormalities.  A 
February 1983 Army treatment record states that the veteran 
complained of problems coping with unit personnel.  An 
impression of "moderate schizoid/paranoid trends, but no 
psychosis/neurosis" was advanced.  A March 1983 treatment 
record conveys that the veteran was brought to the emergency 
room by his company sergeants after he "began acting 
bizarre."  The veteran's "history of paranoid schizoid 
episodes" was noted.  A diagnosis of "[questionable] 
paranoid schizoid behavior" was advanced.  An April 1983 
treatment entry notes the veteran's prior history of 
"moderate schizoid paranoid trends, but no psychosis."  A 
psychiatric evaluation was requested due to the veteran's 
"behavior, i.e., refusing to work in the mess hall, etc."  
The veteran was noted to be "pending chapter discharge."  

A November 1983 hospital summary from Searcy Hospital 
indicates that the veteran was committed to the hospital in 
July 1983 by court order.  The veteran was diagnosed with 
chronic paranoid schizophrenia.  

The report of a May 1984 Department of Veterans Affairs (VA) 
examination for compensation purposes notes that the veteran 
was diagnosed with chronic paranoid schizophrenia.  A 
September 1984 treatment record from East Central Mental 
Health Mental Retardation Incorporated notes that: 

Regarding your request for information, 
[the veteran] was initially admitted to 
this agency for treatment April 9, 1975.  
This followed hospitalization at 
Fairview Medical Center in Montgomery.  
At that time, according to our records, 
he was experiencing hallucinations, 
grandiosity, paranoia, religiosity, 
ideations and exhibiting bizarre 
behavior.  [The veteran] was marginally 
compliant with chemotherapy, kept 
appointments, but exhibited little 
motivation to seek employment or follow 
through with treatment recommendations 
until his next psychotic episode and 
consequential hospitalization on July 1, 
1983.  

In an October 2, 1985, decision, the Board of Veterans' 
Appeals (Board) determined that the veteran's "paranoid 
schizophrenia clearly and unmistakable preexisted service and 
the presumption of soundness is rebutted" and "the 
preexisting paranoid schizophrenia was not aggravated by 
service."  In October 1985, the accredited representative 
submitted a Motion for Reconsideration of the October 2, 
1985, Board decision.  In March 1986, the Chairman of the 
Board granted the veteran's Motion for Reconsideration.  

In an October 3, 1986, reconsideration decision, an expanded 
panel of the Board "affirmed" the findings of fact set 
forth in the October 2, 1985, Board decision and denied 
service connection for a chronic psychiatric disorder to 
include paranoid schizophrenia.  




II.  Clear and Unmistakable Error

A.  October 2, 1985 Board Decision

After the grant of an appellant's Motion for Reconsideration 
of a prior Board decision, the subsequent decision by the 
reconsideration panel of the Board replaces the prior Board 
decision on the merits.  38 U.S.C.A. § 7103 (West 2002); 38 
C.F.R. §§ 20.1000, 20.1001 (2004).  The October 2, 1985, 
Board decision has been replaced by the October 3, 1986, 
Board decision.  The issue of whether the October 2, 1985, 
Board decision denying service connection for a chronic 
psychiatric disorder to include paranoid schizophrenia was 
clearly and unmistakably erroneous is therefore moot and no 
allegation of fact or law remains.  In the absence of such 
assertions, the appeal should be dismissed.  38 U.S.C.A. 
§ 7105(d)(5) (West 2002).  

B.  October 3, 1986 Board Decision

In his October 2004 Memorandum, the veteran's attorney 
advances that the Board committed clear and unmistakable 
error (CUE) in its October 3, 1986, decision denying service 
connection for a chronic psychiatric disorder to include 
paranoid schizophrenia by failing to properly apply the laws 
and regulations governing the presumption of soundness and/or 
aggravation.  

All final Board decisions are subject to revision on the 
basis of CUE except for those decisions which have been 
appealed to and decided by the United States Court of Appeals 
for Veterans Claims (Court) and decisions on issues which 
have subsequently been decided by the Court.  38 C.F.R. 
§ 20.1400 (2004).  

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  Review for clear and unmistakable error 
in a prior Board decision must be based on the record and the 
law that existed when that decision was made.  To warrant 
revision of a Board decision on the grounds of clear and 
unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. 
§ 20.1403 (2004).  

In October 1986, service connection could be granted for 
chronic disability arising from disease or injury incurred in 
or aggravated by peacetime service.  38 U.S.C. § 331 (1986).  
Where a veteran served continuously for ninety days or more 
during peacetime service after December 31, 1946, and a 
psychosis became manifest to a degree of ten percent within 
one year of termination of such service, such disease shall 
be presumed to have been incurred in service even though 
there was no evidence of such disease during the period of 
service.  38 U.S.C. §§ 301, 312, 313, 337 (1986); 38 C.F.R. 
§§ 3.307, 3.309 (1986).  

A veteran who served during peacetime service after December 
31, 1946 was presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrated that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C. §§ 311, 337 (1986).  
The provisions of 38 C.F.R. § 3.304(b) (1986) directed that:

  (b)	Presumption of soundness.  The 
veteran will be considered to have been 
in sound condition when examined, 
accepted and enrolled for service, except 
as to defects, infirmities, or disorders 
noted at entrance into service, or where 
clear and unmistakable (obvious or 
manifest) evidence demonstrates that an 
injury or disease existed prior thereto.  
Only such conditions as are recorded in 
examination reports are to be considered 
as noted.  
In its October 3, 1986, decision, the Board "affirmed" the 
finding of fact set forth in the October 2, 1985, Board 
decision that the veteran's "paranoid schizophrenia existed 
prior to service."  In support of its decision, the Board 
found that:

In the appellant's case, he was treated 
for a psychotic episode several years 
prior to service.  Thereafter, signs of 
active psychosis were not reported until 
several weeks subsequent to service.  

***

Regarding the validity of the diagnoses 
made during service, it may well be that 
had the appellant's history been 
available at that time, a diagnosis of 
psychosis in remission might have been 
arrived at.  ...  It has also been argued 
that his behavior problems during active 
service were actual manifestations of 
psychosis.  Of course, not all aberrant 
or antisocial behavior is indicative of 
psychosis.  However, even if this is were 
the case, the fact remains that signs of 
active psychosis were observed prior to, 
but not during service.  ...  While others 
viewing the evidence of record might have 
reached a different conclusion, this 
represents a difference of opinion based 
on judgment rather than error.  

The evidence before the Board in October 1986 reflects that 
the veteran was treated for hallucinations, grandiosity, 
paranoia, religiosity, ideation, and bizarre behavior in 
1975, some seven years prior to service entrance.  No 
diagnosis of a schizophrenic disorder was reported and the 
veteran's pre-service symptoms were not specifically noted to 
be manifestations of a chronic psychosis.  The documentation 
conveys further that: the veteran exhibited no psychiatric 
abnormalities at his March 1982 physical examination for 
service entrance and for approximately 11 months thereafter; 
was not diagnosed with paranoid schizophrenia, a psychosis, 
or any other chronic acquired psychiatric disorder during 
active service; and was committed to a psychiatric hospital 
and diagnosed with chronic paranoid schizophrenia within 
three months of service separation.  There is no 
documentation of a diagnosis of paranoid schizophrenia at any 
point prior to July 1983 in the record then before the Board.  

As paranoid schizophrenia was not noted in the report of his 
March 1982 physical examination for service entrance, the 
veteran was entitled to the presumption of soundness as to 
that disorder.  The evidence then of record does not 
establish a diagnosis of paranoid schizophrenia prior to July 
1983, a date approximately three months after service 
separation.  In the absence of such a finding, the 
documentation then of record does not constitute "clear and 
unmistakable (obvious or manifest) evidence" of the 
pre-service onset of chronic paranoid schizophrenia which 
would rebut the presumption of soundness.  This is the error 
made by the majority in its decision: an error to which 
reasonable minds could not differ.  Therefore, the October 3, 
1986, Board decision was clearly and unmistakably erroneous 
in denying service connection for chronic paranoid 
schizophrenia.  38 U.S.C. §§ 301, 312, 313, 331, 337 (1986); 
38 C.F.R. §§ 3.307, 3.309 (1986).  


III.  VCAA

The Court has directed that the Veterans Claims Assistance 
Act of 2000 (VCAA) does not apply to claims of clear and 
unmistakable error.  Hines v. Principi, 18 Vet.App. 227, 235 
(2004); Livesay v. Principi, 15 Vet. App. 165 (2001) (en 
banc).  


ORDER

The issue of whether the October 2, 1985, Board decision 
denying service connection for a chronic psychiatric disorder 
to include paranoid schizophrenia was clearly and 
unmistakably erroneous is DISMISSED.  

As the Board's October 3, 1986, Board decision was clearly 
and unmistakably erroneous in denying service connection for 
a chronic psychiatric disorder to include paranoid 
schizophrenia, the benefit sought on appeal is GRANTED.  



	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


